Case 1:04-cr-00385-LMB Document 521 Filed 08/25/20 Page 1 of 2 PageID# 3393



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division

 UNITED STATES OF AMERICA                       )
                                                )
               v.                               )
                                                )        CRIMINAL NO. 1:04-cr-385
 ALI AL-TIMIMI,                                 )
                                                )
               Defendant.                       )

                                Government’s Notice of Appeal

       Notice is hereby given that the United States of America appeals to the United States

Court of Appeals for the Fourth Circuit from the opinion and order of the District Court granting

the defendant bail pending appeal, issued on August 18, 2020, and entered at ECF Nos. 518–20.


                                               Respectfully submitted,

                                               G. Zachary Terwilliger
                                               United States Attorney


                                         By:                       /s/
                                               Daniel T. Young
                                               John T. Gibbs
                                               Gordon D. Kromberg
                                               Assistant United States Attorneys
                                               United States Attorney’s Office
                                               2100 Jamieson Avenue
                                               Alexandria, Virginia 22314
                                               Office: (703) 299-3700
                                               Fax:     (703) 299-3980
                                               Email: daniel.young@usdoj.gov
                                                        john.gibbs@usdoj.gov
                                                        gordon.kromberg@usdoj.gov
Case 1:04-cr-00385-LMB Document 521 Filed 08/25/20 Page 2 of 2 PageID# 3394



                                      Certificate of Service

       I certify that August 25, 2020, I electronically filed a copy of the foregoing with the Clerk

of the Court using the CM/ECF system, which will send a notification of such filing (NEF) to all

counsel of record.




                                         By:                        /s/
                                               Daniel T. Young
                                               Assistant United States Attorney
                                               United States Attorney’s Office
                                               2100 Jamieson Avenue
                                               Alexandria, Virginia 22314
                                               Office: (703) 299-3700
                                               Fax:     (703) 299-3980
                                               Email: daniel.young@usdoj.gov




                                                2
